Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted 09/15/2020 has been  considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. PAT. 9,883,407, hereinafter “Sato”) in view of Kitsunezuka (U.S. PUB. 2019/0340471)

Consider claim 1, Sato teaches a radio wave environment analyzer comprising: a memory which holds measurement result data in which radio wave environment 5measurement results are associated with position information of a plurality of measurement points, the radio wave environment measurement results being obtained at the respective measurement points as a result of transmission of radio waves from a radio transmitter installed in an area having the plurality of measurement points (col. 4 line 36 through col. 5 line 16); and a processor configured to perform, using a prescribed condition, a simulation of radio 10wave environments in the area to be obtained at respective locations as a result of transmission of radio waves from the radio transmitter (col. 13 lines 48-60).
Sato does not explicitly show that wherein the processor performs the simulation repeatedly while changing the prescribed condition until a difference between the measurement result data and a result of the simulation at part of the plurality of measurement points becomes smaller than or equal to a 15prescribed value.
In the same field of endeavor, Kitsunezuka teaches wherein the processor performs the simulation repeatedly while changing the prescribed condition until a difference between the measurement result data and a result of the simulation at part of the plurality of measurement points becomes smaller than or equal to a 15prescribed value (page 4 [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, wherein the processor performs the simulation repeatedly while changing the prescribed condition until a difference between the measurement result data and a result of the simulation at part of 

Consider claim 2, Kitsunezuka further teaches wherein the prescribed condition comprises a parameter used as a variable in the simulation and relating to one or more scattering bodies disposed in the area (page 3 [0054]).  

Consider claim 3, Kitsunezuka further teaches wherein the parameter comprises the number of the one or more scattering bodies disposed in the area (page 3 [0054]).  

Consider claim 4, Kitsunezuka further teaches wherein the parameter 25comprises radio wave reflectance or transmittance of the one or more scattering bodies (page 3 [0054]).  

Consider claim 5, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 5.

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649